■i'h m COURT
said, that generally speaking, the defendant’s witnesses are not examined upon an application to bind him over to answer upon a criminal charge. The defendant’s witnesses are never sent to the grand jury, except where the attorney for the prosecution consents thereto. But in this incipient stage of the prosecution, the judge may examine witnesses who were present at the time when the offence is said to have been committed, to explain what is said by the witnesses for the prosecution; and the cross-examination of the' witnesses for the prosecution, is certainly improper. The affidavits were accordingly read, but they did not sufficiently do away with the probable cause established by the affidavits for the prosecution, and therefore the defendant was ordered to give bail in 4,000 dollars, and two sureties in 2,000 dollars each.